This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CITY OF ARTESIA,

 3          Plaintiff-Appellee,


 4 v.                                                                            NO. 33,477

 5 RANDALL B. THOMAS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Lisa B. Riley, District Judge

 9 Viola Rhodes
10 Artesia, NM

11 for Appellee

12 Dick A. Blendan
13 Carlsbad, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 HANISEE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                        ____________________________________
7                                        J. MILES HANISEE, Judge


8 WE CONCUR:



 9 ___________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 ___________________________________
12 CYNTHIA A. FRY, Judge




                                            2